PER CURIAM.
The defendant-developer delayed in the making of significant repairs. As a result, plaintiffs’ apartment became uninhabitable. Plaintiffs’ failure to turn on the electricity and air conditioning did not relieve defendants of their breach. Although written demand was not made, it is undisputed that notice was given and the defendant had knowledge of the defects and its duty to make repairs. The plaintiff was entitled to recover damages for the fair rental value of the apartment during that period prior to the repairs being made. Vanater v. Tom Lilly Const., 483 So.2d 506 (Fla. 4th DCA 1986); Marshall v. Karl F. Schultz, Inc., 438 So.2d 533 (Fla. 2d DCA 1983).
We reverse and remand for a determination of those damages.
ANSTEAD, WALDEN and STONE, JJ., concur.